     Case 2:18-cv-01450 Document 40 Filed 07/09/19 Page 1 of 1 PageID #: 239


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


FRANK MORGAN,
                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-01450

LOGAN COUNTY COMMISSION,
A West Virginia county government, et al.,

                              Defendants.



                                              ORDER


       Before this Court is the Stipulation of Dismissal of Defendant Deputy Nick Tucker filed by

the parties. (ECF No. 39.) All parties have stipulated that the claims pending against Defendant

Nick Tucker will be dismissed without prejudice, and he will no longer be a party to this action. (Id.)

Accordingly, Plaintiff Frank Morgan’s claims against Defendant Nick Tucker are DISMISSED

WITHOUT PREJUDICE. Defendant Nick Tucker is no longer a party to this action.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         July 9, 2019
